NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMA RIVERA,                                   No. 16-15932

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01332-JAD-GWF

 v.
                                                MEMORANDUM*
NEW PENN FINANCIAL, LLC, DBA
Shellpoint Mortgage Servicing,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Norma Rivera appeals pro se from the district court’s judgment dismissing

her action alleging Fair Debt Collection Practices Act (“FDCPA”) claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. See Kwan v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Rivera’s FDCPA claim under 15

U.S.C. § 1692f(1) because Rivera failed to allege facts sufficient to show that the

alleged communications were attempts to collect a “debt” as defined by the

FDCPA. See Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions

taken to facilitate a non-judicial foreclosure, such as sending the notice of default

and notice of sale, are not attempts to collect ‘debt’ as that term is defined by the

FDCPA.”); Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 970-71 (9th Cir.

2017) (explaining that “while the FDCPA regulates security interest enforcement

activity, it does so only through Section 1692f(6)”); see also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      The district court properly dismissed Rivera’s FDCPA claim under § 1692g

because Rivera failed to allege facts sufficient to show that she made a timely debt

validation request or that defendant’s response failed to comply with the

requirements of § 1692g. See 15 U.S.C. § 1692g; Iqbal, 556 U.S. at 678.

      The district court properly dismissed Rivera’s FDCPA claims under

                                            2                                      16-15932
§§ 1692d, 1692j, and 1692i because Rivera failed to allege facts sufficient to state

plausible claims for relief. See 15 U.S.C. §§ 1692d, 1692j and 1692i; Iqbal, 556

U.S. at 678.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   16-15932